SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1008
CAF 13-00423
PRESENT: CENTRA, J.P., FAHEY, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF TALEEYA M.
--------------------------------------
CAYUGA COUNTY DEPARTMENT OF HEALTH AND            MEMORANDUM AND ORDER
HUMAN SERVICES, PETITIONER-RESPONDENT;

RANESHA S., RESPONDENT-APPELLANT.


WILLIAMS HEINL MOODY BUSCHMAN P.C., AUBURN (MARIO J. GUTIERREZ OF
COUNSEL), FOR RESPONDENT-APPELLANT.

FREDERICK R. WESTPHAL, COUNTY ATTORNEY, AUBURN (DIANE K. DONNELLY OF
COUNSEL), FOR PETITIONER-RESPONDENT.

SUSAN JAMES, ATTORNEY FOR THE CHILD, WATERLOO.


     Appeal from an order of the Family Court, Cayuga County (Thomas
G. Leone, J.), entered March 1, 2013 in a proceeding pursuant to
Social Services Law § 384-b. The order transferred guardianship and
custody of the subject child to petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent mother appeals from an order terminating
her parental rights with respect to her daughter on the ground of
permanent neglect. The mother stipulated to the finding of permanent
neglect, but we reject petitioner’s contention that she thereby waived
her right to appeal Family Court’s determination terminating her
parental rights (cf. Matter of Edelyn S., 62 AD3d 713, 713; see
generally Family Ct Act § 1112). In any event, the evidence supports
the court’s determination that termination of the mother’s parental
rights is in the best interests of the child (see Matter of Alexander
M. [Michael A.M.], 106 AD3d 1524, 1525). The mother’s short-term
progress in her service plan “ ‘was not sufficient to warrant any
further prolongation of the child’s unsettled familial status’ ” (id.
at 1525).




Entered:   October 3, 2014                       Frances E. Cafarell
                                                 Clerk of the Court